 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    J&J SPORTS PRODUCTIONS, INC.,                       Case No. 2:18-cv-00748-JAD-BNW
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    GOLDEN PENNY INDUSTRIES, LLC, et al.,
10                          Defendants.
11

12          The United States Postal Service has returned as undeliverable to defense counsel Jerome

13   E. Kosak ECF Nos. 24 and 38 in this case. (See ECF Nos. 29, 30.) Thus, it appears that Mr.

14   Kosak is no longer at the address on file with the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Mr. Kosak must file a notice with his current address with the court by February 28, 2020. If Mr.
20   Kosak does not update his address by that date, the court will recommend dismissal of this case.
21          IT IS SO ORDERED.
22          DATED: February 14, 2020
23

24                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
